Citation Nr: 0100247	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
impingement with rotator cuff tear, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active military service from October 1981 
to May 1991.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appellant filed a timely notice of disagreement with a 
December 1998 rating decision, which addressed the issues of 
the right shoulder disability, as well as entitlement to an 
increased rating for acne vulgaris.  The appellant's 
substantive appeal, dated in August 1999, did not indicate 
that the issue pertaining to acne vulgaris was being 
appealed.  During a hearing held in November 1999, she stated 
that it was neither her intent to seek an increased rating 
for her acne vulgaris nor to appeal the RO's decision on this 
issue.  That issue was withdrawn from appeal; therefore, the 
Board does not have jurisdiction over the matter.  


FINDING OF FACT

The appellant's right shoulder impingement with rotator cuff 
tear is primarily manifested by pain and discomfort, with 
functional limitation of motion at the shoulder level.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no higher, for 
right shoulder impingement with rotator cuff tear have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Codes 5201, 5202, 5203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1993, service connection was granted for impingement, 
right shoulder, with rotator cuff tear (major), and a 10 
percent rating was assigned under Diagnostic Code 5203 from 
June 1991.  The appellant has appealed a December 1998 rating 
decision that continued this evaluation.  

The appellant contends that she has pain in her right arm, 
which is worsened with use.  She also complains of numbness.  
She indicates that her hand starts to tingle when she uses 
her shoulder a lot.  She also begins to have problems with 
her grip.  She reports that she has to be careful how far and 
in what manner to raise her arm, otherwise, she will have 
pain and a catching sensation in her shoulder.  

The medical evidence of record includes a VA joints 
examination report, dated in December 1998, which indicates 
that the appellant reported that she was bothered by attempts 
to reach overhead.  She described a catching type pain in the 
shoulder at about the shoulder level.  She was able to rotate 
or move the shoulder a little and then the shoulder seemed to 
release; she then was able to raise her arm overhead.  She 
had recurrent numbness and tingling of the fingers of the 
right hand, particularly noted with attempts at reaching 
overhead.  Examination showed full range of motion of the 
right shoulder.  She had pain on motion beginning at about 
the shoulder level and continuing throughout the movement in 
flexion and abduction.  She had rather significant tenderness 
to palpation over the anterior aspect of the shoulder.  She 
had a positive impingement sign.  Hawkins test was negative.  
She had 5/5 strength in the shoulder.  X-rays showed no 
fractures or dislocations.  The diagnosis was impingement 
syndrome, right shoulder.    

The examiner stated that if further information was needed 
regarding the complaints of numbness and tingling of the 
right hand, the appellant would need evaluation by a 
neurologist.  As far as the DeLuca v. Brown, 8 Vet. App. 202 
(1995) provisions, the examiner stated that there was pain on 
motion, and that the pain could further limit functional 
ability during flare-ups or with increased use, such as 
attempts at reaching overhead.  There was no definite 
weakness at that time.  

A VA neurological examination report, dated in December 1998, 
indicates that the appellant reported that her right hand and 
sometimes the forearm fell asleep temporarily for a few 
moments only when she got her right arm or forearm above the 
horizontal position for any length of time.  This promptly 
subsided when she returned the arm to the normal position; 
this was not accompanied by any additional symptoms such as 
pain or weakness.  Examination showed that her upper 
extremities were symmetrical and that the muscle tone and 
bulk was normal.  There was no atrophy or fasciculation or 
abnormal movement and strength was 5/5 in all muscle groups.  
She had discomfort in moving her right shoulder.  Elevation 
of the two arms to their maximum did not reduce the pulse in 
either wrist, and Adson's maneuvers were normal bilaterally.  
There was no resistance to movement of her head and neck.  
There was no significant sensory loss in the upper 
extremities, and the reflexes were symmetrical.  The 
impression was that she had no significant neurological 
deficits.  The paresthesias appeared to be posture related 
but did not appear to be severe enough to cause any lasting 
difficulties.  There were no signs of a neurovascular 
compression syndrome.  Her symptoms were simply mechanical 
and were somehow related to her shoulder condition.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(2000).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2000).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (2000), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The severity of the appellant's right (major) shoulder 
disorder can be ascertained by application of the criteria 
set forth under DC 5201, 5202, and 5203.  Under DC 5201, for 
limitation of motion of the (major) arm, a 20 percent rating 
is granted when the limitation is at the shoulder level; a 30 
percent rating is granted when limitation is midway between 
the side and the shoulder level; a 40 percent rating is 
granted when limitation is to 25 degrees from the side.  
Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is granted when there is malunion, 
with moderate deformity; a 30 percent rating is granted when 
there is marked deformity.  Also under DC 5202, for recurrent 
dislocations of the major arm at the scapulohumeral joint, a 
20 percent rating is granted with infrequent episodes, and 
guarding of movement only at shoulder level; a 30 percent 
rating is granted when there are frequent episodes and 
guarding of all arm movements.  A 50 percent rating is 
granted for fibrous union; a 60 percent rating is granted for 
nonunion (false flail joint); and an 80 percent rating is 
granted for loss of head of (flail shoulder).  38 C.F.R. Part 
IV, DC 5202.  Under DC 5203, for impairment of the clavicle 
or scapula in the major arm, a 10 percent rating is granted 
for malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  

Having considered the evidence and the applicable laws, the 
Board finds that entitlement to increased rating is 
warranted.  The evidence indicates that the appellant has 
full range of motion in the right arm; however, she has pain 
and discomfort with movement of the arm beginning at the 
shoulder level.  Given the additional pain and discomfort on 
use, and the fact that any movement at or above the shoulder 
level causes pain, under the DeLuca principles, an increased 
rating of  20 percent may be granted under DC 5201 for 
functional limitation of motion at the shoulder level.  The 
record does not indicate that a higher rating may be granted 
under DC 5201 as there would have to be actual or functional 
limitation of motion midway between the side and shoulder 
level, which is not shown by the evidence of record.  Again, 
the medical evidence indicates that pain begins with movement 
at or above the shoulder level.      

The Board does not find that a rating higher than 20 percent 
is warranted under other applicable DC.  Nonunion or 
dislocation of the clavicle or scapula, malunion of the 
humerus with marked deformity, recurrent dislocation at the 
scapulohumeral joint, or other impairment of the humerus 
(fibrous union, nonunion, etc.) is not shown by the evidence 
of record.  As mentioned above, x-rays conducted in December 
1998 showed no evidence of fracture or dislocation; no 
abnormalities of the joint were reported.  While she has 
reported a catching sensation with certain movements, 
dislocation of the joint has not been reported or noted by 
the medical evidence of record.  The Board concludes that the 
evidence of record does not show that the criteria for a 
rating above 20 percent have been met under DC 5202 or 5203.  
The Board has also noted the appellant's complaints of 
tingling and numbness; however, the medical records indicate 
no evidence of any neurologic deficits or neurovascular 
compression syndrome.  Accordingly, a 20 percent rating is 
granted under DC 5201.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  As discussed above, 
higher ratings are provided for greater disability of the 
shoulder.  In this case, however, the required manifestations 
were not demonstrated.  In addition, the Board notes that the 
appellant has not required frequent periods of 
hospitalization, which would make application of the regular 
schedular criteria impractical.  The record also does not 
show that this disability has markedly interfered with her 
employment so as to make application of the regular schedular 
criteria impractical.  In short, the disability picture in 
this case is not so exceptional or unusual so as to require 
referral for the assignment of an extraschedular rating.   


ORDER

Entitlement to a 20 percent rating for right (major) shoulder 
impingement with rotator cuff tear is granted, subject to the 
criteria which govern the payment of monetary awards.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

